Lumpkin, J.

1. A married woman who was not living separate and apart from her husband was not, under the constitution of 1868, entitled to have a homestead set apart to herself out of her own property. Bechtoldt v. Fain et al., 71 Ga. 495.
2. This being so, proceedings instituted in her behalf for setting apart such a homestead were, though carried to' final approval by the ordinary, absolutely void, and constituted no obstacle to a sale, under an execution against her, of the property sought to be exempted. Judgment affirmed.